

115 HR 2619 IH: Anchorages Away Act
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2619IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo prohibit the Coast Guard from establishing any new anchorage grounds in the Hudson River, New York, until it reports to the Congress on the potential impact of such anchorage grounds to sites listed on the National Priorities List and to critical habitat.
1.Short titleThis Act may be cited as the Anchorages Away Act. 2.Report on the potential impact of increasing anchorage grounds along the Hudson River, New YorkThe Coast Guard may not establish any new anchorage grounds in the Hudson River, New York, before the date on which the Secretary of the department in which the Coast Guard is operating submits a report to the Congress on the potential impact of such anchorage grounds to sites listed on the National Priorities List under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and areas designated as critical habitat under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
